Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
	Receipt is acknowledged of papers submitted under 35 USC 119(a)-(d), which papers have been placed of record in the application file.
Information Disclosure Statement
	The information disclosure statements submitted on 04/05/2019 and 09/15/2021 have been considered by the examiner and made of record in the application file.
Drawings
Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Mastmeyer et al. (A hierarchical 3D segmentation method and definition of vertebral body coordinate systems for QCT of the lumbar spine, hereinafter Mastmeyer) in view of Donohue et al. (Pleural effusion segmentation in thin-slice CT, hereinafter Donohue) in view of Xue (Interactive 3D Heart Chamber Partitioning with a New Marker-Controlled Watershed Algorithm, hereinafter Xue).
Consider claim 27.  Mastmeyer discloses a method for automatically detecting and segmenting a vertebral centrum of a particular vertebra in a 3D image of a subject (section 2.1.3, paragraph 1, fig. 7), the method comprising:

(b) accessing and/or generating, by the processor, a single vertebra mask that identifies a portion of the graphical representation determined as corresponding to the particular vertebra (section 2.1.2.2, last 21 lines);
(c) applying, by the processor, one or more morphological operations to fill in perforations and/or one or more interior regions of the single vertebra mask, thereby generating a filled single vertebra mask (section 2.1.2.2, last line: morphological hole filling);
 (f) determining, by the processor, the single vertebra mask, a labeled inter-segmented vertebra map comprising a plurality of labeled regions, one of which corresponds to the vertebral centrum (section 2.1.3, paragraph 1-3, fig. 7: vertebral body markers M1-M2).
Mastmeyer discloses the claimed invention but fails to teach (d) determining, by the processor, a distance map by applying a distance transform to the filled single vertebra mask; (e) applying, by the processor, a watershed segmentation operation to the distance map to identify a set of catchment basins from the distance map; and using the set of catchment basins.
However, Donohue teaches (d) determining, by the processor, a distance map by applying a distance transform to the filled single vertebra mask; (e) applying, by the processor, a watershed segmentation operation to the distance map to identify a set of catchment basins from the distance map; and using the set of catchment basins (section 2.2, fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of 
Mastmeyer and Donohue disclose the claimed invention but fail to explicitly teach g) rendering, by the processor, a graphical representation of the labeled inter- segmented vertebra map.
However, Xue teaches g) rendering, by the processor, a graphical representation of the labeled inter- segmented vertebra map (section 3.1, fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Xue into the invention of Mastmeyer and Donohue in order to allow the user to manipulate markers to generate desirable results.
Consider claim 39 and as applied to claim 27.  Mastmeyer, Donohue, and Xue disclose wherein the 3D image of the subject is a CT image (Mastmeyer; abstract).
Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Mastmeyer et al. (A hierarchical 3D segmentation method and definition of vertebral body coordinate systems for QCT of the lumbar spine, hereinafter Mastmeyer) in view of Donohue et al. (Pleural effusion segmentation in thin-slice CT, hereinafter Donohue) in view of Xue (Interactive 3D Heart Chamber Partitioning with a New Marker-Controlled Watershed Algorithm, hereinafter Xue) in view of Behrooz et al. (US PGPUB 2017/0032518 A1, hereinafter Behrooz).
Consider claim 28 and as applied to claim 27.  Mastmeyer, Donohue, and Xue disclose the claimed invention but fail to teach wherein step (b) comprises segmenting, by the processor, the 3D image to generate the single vertebra mask. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Behrooz into the invention of Mastmeyer, Donohue, and Xue in order to provide adequate accuracy in high-resolution images.
Consider claim 29 and as applied to claim 28.  Mastmeyer, Donohue, Xue, and Behrooz disclose wherein the instructions cause the processor to segment the 3D image by applying one or more second derivative splitting filters to the 3D image (Behrooz; paragraph 56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Behrooz into the invention of Mastmeyer, Donohue, and Xue in order to provide adequate accuracy in high-resolution images.
Consider claim 30 and as applied to claim 27.  Mastmeyer, Donohue, and Xue disclose the claimed invention but fail to teach wherein, at step (b), the instructions cause the processor to: segment the 3D image to generate a labeled bone map comprising a plurality of labeled regions that differentiate portions of the graphical representation corresponding to individual bones; render a graphical representation of the labeled bone map; receive a user selection of at least one of the plurality of labeled regions; and generate the single vertebra mask from the user selected labeled region.
However, Behrooz teaches wherein, at step (b), the instructions cause the processor to: segment the 3D image to generate a labeled bone map comprising a plurality of labeled regions that differentiate portions of the graphical representation corresponding to individual bones; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Behrooz into the invention of Mastmeyer, Donohue, and Xue in order to provide adequate accuracy in high-resolution images.
Consider claim 31 and as applied to claim 27.  Mastmeyer, Donohue, and Xue disclose the claimed invention but fail to teach wherein at least a portion of the single vertebra mask lies on an edge of the 3D image, and wherein the instructions cause the processor to fill an interior of the portion of the single vertebra mask lying on the edge of the 3D image.
However, Behrooz teaches wherein at least a portion of the single vertebra mask lies on an edge of the 3D image, and wherein the instructions cause the processor to fill an interior of the portion of the single vertebra mask lying on the edge of the 3D image (paragraph 70).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Behrooz into the invention of Mastmeyer, Donohue, and Xue in order to provide adequate accuracy in high-resolution images.
Allowable Subject Matter
Claims 32-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  More specifically, none of the cited prior art discloses or suggests wherein, at step (c), the instructions cause the processor to: apply a morphological dilation 
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        October 21, 2021